DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koudo, US Pub. No. 2020/0193926.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 
Regarding claim 1, Koudo teaches an image processing device that generates a second output image signal output to a second liquid crystal panel of a liquid crystal display device including a first liquid crystal panel and the second liquid crystal panel that is disposed to be superposed on the first liquid crystal panel (fig. 2, first liquid crystal display panel 12, second liquid crystal display panel 14), the image processing device comprising: a first corrector that generates a gamma correction signal in which a gradation value of an input image signal is corrected ([0048], figs. 3-5); a detector that receives the gamma correction signal and detects an image brighter than surroundings as a first high-frequency portion from the gamma correction signal ([0047-0048], fig. 3 and accompanying test); and a second corrector that receives the gamma correction signal and a detection result of the detector and performs correction to decrease the gradation value of the first high-frequency portion in the gamma correction signal (fig. 3, corrector 24a, [0049]), wherein the second output image signal is generated based on the gamma correction signal by the second corrector ([0049]).
Regarding claim 2, Koudo teaches wherein the second corrector corrects the gradation value of the first high frequency portion to the gradation value of the first high frequency portion in the input image signal ([0048-0049]).

Regarding claim 4, Koudo teaches wherein the determination unit determines whether a first gradation value indicated by the gamma correction signal is higher than a second gradation value indicated by the processing signal for each of a plurality of pixels, and determines that at least one pixel having the first gradation value higher than the second gradation value is the first high frequency portion (figs. 3-5, [0047-0050]).
Regarding claim 5, Koudo teaches wherein the detector includes a first detector that detects whether the first high frequency portion is less than or equal to a predetermined area, and the second corrector performs the correction to decrease the gradation value on the high frequency portion determined to be less than or equal to the predetermined area by the detector (figs. 3-5, [0048-0049].
Regarding claim 9, Koudo teaches further comprising a parallax reduction unit that receives a signal from the third corrector, performs the smoothing processing on the signal, and generates the second output image signal ([0048]).
Regarding claim 11, Koudo teaches comprising a fourth corrector that receives at least the second output image signal and generates a first output image signal output out to the first liquid crystal panel based on the at least the second output image signal ([0047-0048]).

Regarding claim 13, it is a display device of claim 1 and is rejected on the same grounds presented above.
Regarding claim 14, Koudo teaches wherein the second liquid crystal panel is disposed on a back surface side of the first liquid crystal panel and displays a monochrome image ([0004]).
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “wherein the first detector counts a number of pixels having the gradation value less than or equal to a second threshold less than a first threshold in each of vertical M1 pixels and horizontal N1 pixels for each pixel having the gradation value greater than or equal to the first threshold in a plurality of pixels constituting an image based on the gamma correction signal, and detects the pixel as a pixel to be corrected by the second corrector when a proportion of the number of counted pixel s is greater than or equal to a first predetermined proportion.” Claims 7-8 and 10 are allowable based on dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622